726 N.W.2d 50 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David S. WITHERSPOON, Defendant-Appellant.
Docket No. 132433, COA No. 269579.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the September 18, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals, with direction that it order preparation of the transcripts of the defendant's December 6, 2004 probation violation and sentencing hearings and of any other hearings the court deems necessary to its consideration of the defendant's appeal. The defendant's brief shall be filed 42 days after the transcripts are forwarded to the defendant. The prosecutor's responsive brief, if any, shall be filed 21 days after service of the defendant's brief. The Court of Appeals shall then reconsider the defendant's application for leave to appeal.